Citation Nr: 1415252	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  10-42 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for vertigo, to include as secondary to service-connected asthma and residuals of splenectomy.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus, to include as secondary to vertigo, as well as service-connected residuals of splenectomy.

4.  Entitlement to service connection for hypertension. 

5.  Entitlement to service connection for erectile dysfunction as secondary to hypertension.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to December 1993.

This matter comes to the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The issues of entitlement to service connection for vertigo and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have bilateral hearing loss considered to be a disability for VA purposes.

2.  It has not been shown by competent and probative evidence that the Veteran incurred hypertension in service, that hypertension manifested to a compensable degree within the first post-service year or that hypertension is causally related to service.

3.  It has not been shown by competent and probative evidence that erectile dysfunction has been caused or aggravated by any service-connected disability.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active service; nor may it be so presumed.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

2.  Hypertension was not incurred in or aggravated by active service; nor may it be so presumed.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).

3.  Erectile dysfunction is not proximately due to, or aggravated by, a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address how ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).
The RO provided the appellant pre-adjudication notice by a letter dated in November 2008.

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).VA has assisted the Veteran in obtaining evidence, and has obtained all available service treatment records.  VA has made a formal finding that some of the Veteran's service treatment records are unavailable.  In such situations the Board's "obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt is heightened."  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Such care has been taken in this case.

VA has afforded the Veteran physical examinations and obtained medical opinions as to the etiology of his hypertension and bilateral hearing loss.  The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate.  They are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints, symptoms and history.  As the examination reports ultimately provide sufficient information such that the Board can render an informed determination, they are adequate.  

No VA examination is necessary to decide the claim of entitlement to service connection for erectile dysfunction, as secondary to hypertension, as service connection for hypertension is denied herein below.  

In short, VA has substantially complied with the notice and assistance requirements, and the Veteran is not prejudiced by a decision on the claim at this time.

Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a) (2013).  Service connection may be granted for a disease diagnosed after service discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Some chronic diseases, including hypertension and sensorineural hearing loss, may be presumed to have been incurred in service if they become manifest to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  

Service connection is also warranted for a disability which is aggravated by, proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from a service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, also warrants compensation.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition is considered a part of the original condition. Id.

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
Bilateral Hearing Loss

With specific regard to service connection claims for hearing loss, VA regulations stipulate that hearing loss will be considered to be a disability when the auditory threshold in any of the frequencies is 500, 1000, 2000, 3000 or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 2000, 3000 or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

The requirements for service connection for hearing loss as defined in 38 C.F.R. 
§ 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  The regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

A review of the Veteran's service treatment records discloses no complaints of hearing loss.  Upon enlistment examination in June 1985, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
Zero
Zero
Zero
Zero
10
LEFT
Zero
Zero 
5
5
10

Upon audiologic examination in January 1988, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
Zero
Zero
Zero
Zero
Zero
LEFT
5 
Zero
Zero
Zero
Zero

Upon audiologic examination in July 1989, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
Zero
Zero
Zero
Zero
Zero
LEFT
5
Zero
5
5
Zero

Upon audiologic examination in March 1990, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
Zero
Zero
Zero
Zero
Zero
LEFT
Zero
Zero
5
Zero
Zero

A review of the post-service evidence fails to disclose any audiometrics dated within the first post-service year, thus making it impossible to ascertain whether bilateral hearing loss was assessed or manifested to a compensable degree within this period.  Accordingly, presumptive service connection is not warranted.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  

The Veteran filed his claim in November 2008.  He relates that he has experienced hearing loss and requests service connection for the same.  

A review of the post-service-evidence fails to show an assessment of bilateral hearing loss.  The Veteran was afforded a VA examination in December 2008.  On VA audiological testing pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
Zero
Zero
10
5
Zero
LEFT
Zero
10
20
10
15
Pure tone averages were 4 for the right ear and 14 for the left ear.  Speech audiometry revealed speech recognition ability of 100 percent in the right and 100 percent in the left ear.  These audiometrics do not meet VA's requirements for considering hearing loss a disability for both ears.  Bilateral hearing loss was not assessed at the examination. 38 C.F.R. § 3.385.  Subsequent record do not document any such audiometrics or assessed hearing loss.

Entitlement to service connection for bilateral hearing loss is not established. The Board acknowledges the Veteran's complaints regarding having hearing difficulties, which he is certainly competent to relate.  See e.g., Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  Nevertheless, it is clear that the diagnosis of bilateral hearing loss is not capable of lay observation, as it audiometric findings.  In the present case, the audiometrics do not meet VA's threshold for considering hearing loss a disability for VA purposes.  38 C.F.R. § 3.385. 

In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the claim must be denied.  

Hypertension and Secondary Erectile Dysfunction

The Veteran claims that he incurred hypertension in service.  A review of the service treatment records reveals no complaints or treatment for hypertension, or blood pressure readings showing diastolic blood pressure readings above 90 mm., although a single dental record dated in October 1991 apparently documents a reading of 90 mm.  Otherwise, no systolic readings approach 160 mm. 

A review of the claims file discloses no blood pressure readings dated within the post-service year.  It is thus impossible to ascertain if hypertension manifested to a compensable degree within the first post-service year.  Therefore, presumptive service connection is not warranted.  38 C.F.R. § 3.307.

A review of the Veteran's VA medical records documents an assessment of borderline hypertension in December 2003 (ten years after service).  Subsequent records document assessed hypertension with the prescription of medication.  

In furtherance of attempting to substantiate his claim, the Veteran was afforded a VA examination in January 2010.  The examination report documents that the claims file was reviewed and notes an assessment of hypertension.  In terms of history, the examiner remarked that the service treatment records revealed only one diastolic reading of 90 during the aforementioned October 1991 dental visit.  Based upon examination of the Veteran and review of the claims file, the examiner concluded that it was less likely than not that hypertension was incurred or is otherwise attributable to service.  The examiner noted that the service records showed blood pressure readings of 124/70, 1456/84, and 154/80, but that others were within normal limits and that at no time other than the October 90 mm. diastolic reading, did diastolic pressure ever rise that high.  

The Board does not find that hypertension was incurred or aggravated in service. There appears no diagnosis thereof in service and the Veteran is not competent to assess this condition.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  In this regard, the Board notes the documented in-service blood pressure readings.   However, there is no blood pressure reading in service that suggests the presence of hypertension as defined by VA regulations. See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  VA examination has found it less likely than not that hypertension was incurred or otherwise attributable to service and no competent evidence otherwise purports to attribute hypertension to service.  Accordingly, service connection cannot be established on this basis.  Gilbert, supra.

A review of the claims file discloses complaints and assessment of erectile dysfunction.  See e.g. January 2002 noting erectile dysfunction appearing consistent with emotional/psychiatric etiology.  The Veteran contends only that his erectile dysfunction has been caused by his hypertension.  The evidence does not show that the Veteran's hypertension is related to service.  Therefore, service connection for erectile dysfunction cannot be established as secondary to hypertension.  38 C.F.R. § 3.310.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for hypertension is denied.  

Entitlement to service connection for erectile dysfunction as secondary to hypertension is denied.


REMAND

In December 2008, the Veteran was afforded a VA examination to address tinnitus.  The examination report contains an etiological opinion addressing direct service connection, but not secondary service connection.  A review of the claims file indicates that the Veteran is also claiming tinnitus due to "infection and inflammation" related to his service-connected splenectomy.  See March 2009 statement from Veteran.  A May 2009 VA examination also indicates Eustachian tube dysfunction related to upper respiratory infections, suggesting that tinnitus may be caused or aggravated by the service-connected residuals of a splenectomy by means of a compromised immune system.  The December 2008 VA examination report does not address the theory of secondary service connection, including by way of aggravation, which is part and parcel of a claim of entitlement to secondary service connection under 38 C.F.R. § 3.310(b).  Accordingly, upon remand the Veteran should be afforded another VA examination to address this question.  38 C.F.R. § 4.2.

Also, the Veteran should be afforded another VA examination to address his claim of entitlement to service connection for vertigo.  In May 2009, the Veteran was afforded a VA Ear Nose and Throat examination, which notes an assessment of intermittent labyrinthitis associated with upper respiratory infections, which suggests that the Veteran may have labyrinthitis caused or aggravated by service-connected asthma and/or the splenectomy residuals.  Notably, service-connection is now in effect for asthma and has been in effect for residuals of a splenectomy since 1993.  Upon remand, opinions on secondary service connection should be obtained.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  Refer the claims file to the VA examiner that conducted the December 2008 VA audiologic examination (if available) to obtain an addendum opinion as to the etiology of the Veteran's claimed tinnitus.  

The examiner is asked to review the May 2009 VA ENT examination report in conjunction with the claims file and offer an opinion on whether it is at least as likely as not (i.e., probability greater than 50 percent) that tinnitus is either caused or aggravated by service-connected residuals of splenectomy.

Aggravation is defined for legal purposes as a permanent worsening of the underlying condition versus a temporary flare-up of symptoms.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If, but only if, the examiner who performed the December 2008 finds that another examination is necessary then one should be scheduled.  If the examiner who performed the December 2008 examination is unavailable to complete this addendum, the claims file should be provided to another appropriate examiner for that purpose.

The claims folder must be made available to the examiner for review in conjunction with the addendum or examination.  All opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

2.  Refer the claims file to the VA examiner that conducted the May 2009 VA ENT (if available) to obtain an addendum opinion as to the etiology of the Veteran's claimed vertigo.  

The examiner is asked to review the May 2009 examination report in conjunction with the claims file and offer an opinion on whether it is at least as likely as not (i.e., probability greater than 50 percent) that vertigo/labyrinthitis is either caused or aggravated by service-connected residuals of splenectomy and asthma.  In this regard, attention is directed to the portion of the May 2009 ENT examination report noting intermittent labyrinthitis related to upper respiratory tract infections dating to the 1990s.
Aggravation is defined for legal purposes as a permanent worsening of the underlying condition versus a temporary flare-up of symptoms.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If, but only if, the examiner who performed the May 2009 finds that another examination is necessary then one should be scheduled.  If the examiner who performed the May 2009 examination is unavailable to complete this addendum, the claims file should be provided to another appropriate examiner for that purpose.

The claims folder must be made available to the examiner for review in conjunction with the addendum or examination.  All opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

3.  After the development requested above has been completed to the extent possible, the AOJ should again review the record and adjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


